United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-336
Issued: April 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2014 appellant filed a timely appeal from a November 10, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained left
shoulder and elbow conditions causally related to the September 25, 2014 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 26, 2014 appellant, then a 45-year-old secretary, filed a traumatic injury
claim alleging that on September 25, 2014 she stumbled and fell on her left side, twisting her left
foot, when she stood up and began to walk from a seated position at work.2 She stopped work.
By letter dated October 6, 2014, OWCP advised appellant that no evidence was
submitted to establish her claim and requested additional evidence to establish that she sustained
a traumatic injury in the performance of duty.
In a September 30, 2014 report, Linda Prezioso, a certified nurse practitioner, related
appellant’s complaints of neck, arm, and back pain with limited range of motion. Appellant
stated that on September 25, 2014 she fell on her left side and twisted her ankle at work. She
noted that her foot was okay now but she experienced pain if she tried to do activities of daily
living. Ms. Prezioso reviewed appellant’s history and conducted an examination. She observed
neck pain and tenderness on the left posterior. Examination of appellant’s back revealed
tenderness on the left side with palpation. Straight leg raise testing was negative. Ms. Prezioso
stated that x-rays of the cervical and thoracic spine revealed spondylosis and minimal scoliosis.
She diagnosed neck and back pain.
In a September 30, 2014 work status note, Ms. Prezioso stated that appellant’s absence
was due to illness or injury. She noted that appellant would be out of work from September 29
to October 6, 2014.
In a September 30, 2014 attending physician’s report, Ms. Prezioso stated that appellant
fell on her left side and hurt her left ankle, back, and shoulder. She noted that x-rays were
negative and diagnosed neck and back pain. Ms. Prezioso checked a box marked “no” regarding
whether appellant’s condition was caused or aggravated by the employment activity previously
described.
She indicated that appellant was totally disabled from September 29 to
October 15, 2014. Appellant was advised to return to work on October 16, 2014.
In a September 30, 2014 x-ray of the thoracic spine, Dr. Dallas A. Smith, Jr., a Boardcertified diagnostic radiologist, noted minimal scoliosis convex rightward, less than 10 degrees.
He found no compression fractures, lytic, or blastic lesions. Dr. Smith diagnosed minimal
scoliosis.
In a September 30, 2014 x-ray of the cervical spine, Dr. Smith observed mild disc space
narrowing with anterior spurring at C4-5, C5-6, and C6-7 and reversal of normal lordosis. He
reported no fracture dislocation, prevertebral soft tissue swelling, lytic, or blastic lesions.
Dr. Smith diagnosed reversal of normal lordosis and spondylosis.
In an October 8, 2014 report, Ms. Prezioso stated that appellant’s absence from work was
due to injury. She requested that appellant be excused from work on October 7, 2014 and for the
two hours she missed on October 6, 2014. Ms. Prezioso stated that she could return to work and

2

The record reveals that appellant filed a previous occupational disease claim File No. xxxxxx426.

2

do her secretarial duties, but for no more than one hour. She advised appellant to do nothing
repetitive for over one hour a day until her follow-up appointment on October 21, 2014.
In an October 17, 2014 report, Dr. Philip S. Perdue, Jr., a Board-certified orthopedic
surgeon who specializes in sports medicine, related appellant’s complaints of left shoulder and
arm pain after she fell on her left arm and shoulder three weeks ago at work. Upon examination,
he observed pain in the upper deltoid and lateral elbow region on the left side and mild to
moderate pain with resisted wrist extension. Dr. Perdue reported normal range of motion in the
left arm and good strength. He found no gross laxity in the shoulder region and no obvious
swelling in the elbow or shoulder. Dr. Perdue reported that x-rays of the left shoulder were
within normal limits. He diagnosed shoulder contusion with deltoid strain and common extensor
tendon with elbow strain. Dr. Perdue recommended that appellant continue taking breaks after
typing for an hour. He opined that appellant would be fully recovered and on full duty without
restrictions.
In an October 17, 2014 report, Dr. Perdue authorized appellant to return to light duty until
October 27, 2014 with restrictions of keyboarding for one hour with 10-minute breaks
throughout the day.
Appellant submitted physical therapy progress notes dated October 15 to 23, 2014.
In a decision dated November 10, 2014, OWCP denied appellant’s traumatic injury
claim. It accepted that the September 25, 2014 incident occurred as alleged, but denied her claim
finding insufficient medical evidence to establish that she sustained left arm, neck, or back
conditions causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.7 Second, the employee must submit
3

Supra note 1.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

3

evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.9 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.10 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.11
ANALYSIS
Appellant alleges that she sustained injuries to her left shoulder, neck, and back as a
result of a September 25, 2014 employment incident. OWCP accepted that the employment
incident occurred as alleged and that she sustained a diagnosed left shoulder and elbow condition
but it denied her claim finding insufficient medical evidence to establish that her diagnosed
condition was causally related to the accepted September 25, 2014 employment incident.
Appellant submitted an October 17, 2014 report by Dr. Perdue who related her
complaints of left shoulder and arm pain after a fall at work. Dr. Perdue conducted an
examination and observed pain in the upper deltoid and lateral elbow region on the left side. He
reported that x-rays of the left shoulder were within normal limits. Dr. Perdue diagnosed left
shoulder contusion with deltoid strain and common extensor tendon with elbow strain. He
recommended that appellant continue to take breaks after typing for an hour and opined that she
would eventually be fully recovered. The Board notes that, although Dr. Perdue mentions that
she fell down at work and provided a diagnosis, he does not opine on or explain whether her fall
at work caused or contributed to her diagnosed conditions. The Board has found that a physician
must provide a narrative description of the identified employment incident and a reasoned
opinion on whether the employment incident described, caused, or contributed to appellant’s
diagnosed medical condition.12 Because Dr. Purdue fails to provide a reasoned opinion as to
whether her fall at work caused her left shoulder and wrist conditions, his reports are insufficient
to establish her claim.
Appellant also submitted various reports by Ms. Prezioso, a nurse practitioner, dated
September 30 to October 8, 2014. Ms. Prezioso accurately described the September 25, 2014
employment incident and provided findings on examination. She stated that appellant’s absence
8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

James Mack, 43 ECAB 321 (1991).

12

John W. Montoya, 54 ECAB 306 (2003).

4

from work was due to illness or injury. These reports, however, are of no probative value
because Ms. Prezioso is not considered a physician as defined under FECA. Section
8102(2) provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their
practice as defined by State law.13 Because a nurse practitioner is not considered a physician
under FECA, his or her opinion is insufficient to establish appellant’s claim. Similarly, the
physical therapy progress notes dated October 15 to 23, 2014 are also of no probative value as
physical therapists are not considered physicians under FECA.
The additional September 30, 2014 x-ray reports of Dr. Smith are also insufficient to
establish causal relationship. Although he provides a medical diagnosis he does not mention the
September 25, 2014 fall at work or attribute appellant’s conditions to the employment incident.
On appeal, appellant alleges that causal relationship was established. She points out that
Dr. Purdue acknowledged that a fall at work took place and provided a medical diagnosis. As
explained above, however, Dr. Purdue did not provide any opinion or explanation on whether the
fall at work caused or contributed to her diagnosed left shoulder and elbow conditions. Causal
relationship is a medical issue that can only be shown by reasoned medical opinion evidence that
is supported by medical rationale.14 The Board finds that OWCP properly denied her traumatic
injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she sustained left shoulder and
elbow conditions causally related to the September 25, 2014 employment incident.

13

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).

14

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the November 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

